t c summary opinion united_states tax_court robert j and doris l peat petitioners v commissioner of internal revenue respondent docket no filed date robert j and doris l peat pro_se bradford a johnson for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions ’ the sole issue is whether petitioners must include in their gross_income social_security payments of dollar_figure petitioners resided in waterford new york at the time the petition was filed the relevant facts may be summarized as follows during petitioners were married and lived together petitioners filed a joint_return for the taxable_year petitioners received social_security_benefits of dollar_figure they however did not include in income any portion of the benefits received on their federal_income_tax return for the taxable_year petitioners’ modified_adjusted_gross_income was dollar_figure respondent determined that dollar_figure of petitioners’ social_security_benefits are includable in gross_income sec_86 governs the taxability of social_security_benefits that section provides in relevant part sec_86 in general --- in general -- gross_income for the taxable_year of any taxpayer described in subsection b includes social_security_benefits in an amount equal to the lesser of-- a one-half of the social_security_benefits received during the taxable_year or b one-half of the excess described in subsection b respondent concedes his original assertion that petitioners understated their interest_income by dollar_figure b taxpayers to whom subsection a applies --- in general --a taxpayer is described in this subsection if-- a the sum of-- the modified_adjusted_gross_income of the taxpayer for the taxable_year plus one-half of the social_security_benefits received during the taxable_year exceeds b the base_amount modified_adjusted_gross_income --for purposes of this subsection the term modified_adjusted_gross_income means adjusted gross income-- a determined without regard to this section and sec_135 sec_137 sec_221 sec_911 sec_931 and sec_933 and b increased by the amount of interest received or accrued by the taxpayer during the taxable_year which is exempt from tax c base_amount and adjusted_base_amount ----for purposes of this section-- base_amount --the term base_amount means--- a except as otherwise provided in this paragraph dollar_figure b dollar_figure in the case of a joint_return and c zero in the case of a taxpayer who-- is married as of the close of the taxable_year but does not file a joint_return for such year and - - does not live apart from his spouse at all times during the taxable_year petitioners do not contend that under the literal language of sec_86 respondent’s determination is incorrect instead petitioners argue that sec_86 is inequitable in that it treats persons not married and living together or persons married and living apart with preference to those individuals who are married and living together petitioners argue that they should be entitled to double the sec_86 base_amount of dollar_figure for single individuals as opposed to the dollar_figure base_amount for married couples filing jointly as we noted in everage v commissioner tcmemo_1997_373 petitioner’s chagrin and frustration may be understandable nonetheless we must apply the statutes as congress wrote them and we do not have the power to rewrite sec_86 to avoid this anomaly see 83_tc_742 the taxpayers in roberts v commissioner tcmemo_1998_172 also questioned the fairness of sec_86 in roberts we noted that this is not the proper forum to question the policy considerations that impelled the enactment of this legislation the legislative_history of sec_86 as enacted in demonstrates that congress had a valid and rational basis for the distinctions made in the statute we recognize that ‘ no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact ’ 77_tc_867 quoting 411_us_1 affd in part on this issue and revd in part on another issue 697_f2d_46 2d cir in light of the foregoing we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
